Case: 15-15343    Date Filed: 09/23/2016   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15343
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:99-cr-00099-CB-S-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

KELVIN DEMOND WILLIAMS,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (September 23, 2016)

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-15343     Date Filed: 09/23/2016      Page: 2 of 5


      Kelvin Williams appeals his 24-month sentence, imposed for violating the

conditions of his supervised release. On appeal, Williams argues that his sentence

was substantively unreasonable because it was greater than necessary to comply

with the applicable factors set forth in 18 U.S.C. § 3553(a). Williams states that

leniency was appropriate due to the serious stroke that he suffered prior to the

revocation hearing, and that it was unreasonable for the district court to impose the

statutory maximum sentence. He maintains that a sentence of 21 months would

have been sufficient to punish him for the violation of the terms of his supervised

release and sufficiently deter him from future violations.

      We review the sentence imposed by the district court upon the revocation of

supervised release for reasonableness. United States v. Vandergrift, 754 F.3d
1303, 1307 (11th Cir. 2014). When reviewing reasonableness, we apply a

deferential abuse of discretion standard. Gall v. United States, 552 U.S. 38, 41,

128 S. Ct. 586, 591, 169 L. Ed. 2d 445 (2007).

      Upon finding that the defendant violated a condition of supervised release,

the district court may revoke the term of supervised release and impose a term of

imprisonment after considering certain of the specific factors set forth in 18 U.S.C.

§ 3553(a). 18 U.S.C. § 3583(e)(3). The § 3553(a) factors to be considered upon

revocation of supervised release are: (1) the nature and circumstances of the

offense, and the history and characteristics of the defendant; (2) the need to deter


                                          2
              Case: 15-15343      Date Filed: 09/23/2016   Page: 3 of 5


criminal conduct; (3) public protection; (4) the need to provide the defendant with

medical care or other correctional treatment in the most effective manner; (5) the

applicable guideline range; (6) the pertinent policy statements of the Sentencing

Commission; (7) the need to avoid unwarranted sentencing disparities; and (8) the

need to provide restitution to victims. Id.; 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D),

and (a)(4)-(7).

      The party who challenges the sentence bears the burden of showing that the

sentence is unreasonable in light of the record and the § 3553(a) factors. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). The weight given to any

specific § 3553(a) factor is committed to the sound discretion of the district court.

United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). A court can abuse its

discretion when it: (1) fails to consider relevant factors that were due significant

weight; (2) gives an improper or irrelevant factor significant weight; or

(3) commits a clear error of judgment by balancing the proper factors

unreasonably. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en

banc). This Court reverses only if “left with the definite and firm conviction that

the district court committed a clear error of judgment in weighing the § 3553(a)

factors by arriving at a sentence that lies outside the range of reasonable sentences

dictated by the facts of the case.” Id. at 1190 (quotations omitted).




                                           3
              Case: 15-15343     Date Filed: 09/23/2016   Page: 4 of 5


      Although we do not automatically presume a sentence falling within the

guideline range to be reasonable, we ordinarily expect such a sentence to be

reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).

      Here, the district court did not abuse its discretion in imposing a within-

guidelines, statutory maximum sentence on Williams because the sentence was

supported by the applicable § 3553(a) factors, including the circumstances of

Williams’s violation and his criminal history. Although the state criminal charges

of domestic violence that comprised his most serious violation were dismissed,

Williams consistently admitted to beating his girlfriend, and conceded that the

evidence supported a finding that the beating constituted the Alabama offense of

Second Degree Battery, a Grade B violation of the terms of supervised release.

The government submitted evidence, including photographs, showing that the

beating was particularly severe, and even Williams admitted that the beating “went

. . . too far.” Furthermore, Williams had been convicted of numerous violent acts

in the past, and the underlying offense in this case arose from an incident of

domestic violence. This pattern of violence in general, and domestic violence in

particular, implicate the needs for deterrence and to protect the public from

Williams.

      Williams’s medical condition was entitled to consideration. 18 U.S.C.

§ 3553(a)(1). However, in light of the fact that Williams had only sought the


                                          4
              Case: 15-15343     Date Filed: 09/23/2016   Page: 5 of 5


recommended rehabilitative treatment on one occasion during the 10-month period

between his stroke and the revocation hearing, the district court did not abuse its

discretion in determining that the seriousness of the offense and Williams’s history

of violence outweighed any need for leniency based on his medical condition. See

Clay, 483 F.3d at 743. Moreover, the district court ordered the Bureau of Prisons

to ensure that Williams receives medical treatment while incarcerated, which

adequately addressed his medical condition.

      Williams’s sentence was substantively reasonable in light of the § 3553(a)

factors and the totality of the circumstances. Accordingly, the district court did

not abuse its discretion in imposing a 24-month sentence, and we affirm.

      AFFIRMED.




                                          5